ANDERSON, J.—
(dissenting). — The witness Dodgen, after testifying to certain tracks seen in the road, and after describing the foot of a certain mule belonging to the defendant, was permitted, over the objection of the defendant, to testify that this foot would make a track similar to the one he saw in the road. He did not see the mule make a track and could not, therefore, testify as to the correspondence of tracks, if this would be permissible, and his evidence was simply his opinion that the foot examined by him would make a track similar to the one he saw in the road. He could and did describe the track he found in the road, also the condition of the mule’s foot, and it was for the jury to de1 ermine whether or not the mule examined would make a track like or similar to the one found in the road. This evidence is directly opposed to the cases of Busby v. State, 77 Ala. 66; Livingston v. State, 105 Ala. 127, 16 South. 801; Hodge v. State, 97 Ala. 40, 12 South. 164, 38 Am. St. Rep. 145; Riley v. State, 88 Ala. 193, 7 South. 149; Young v. State, 68 Ala. 569. I think the trial court erred in not excluding this evidence. Nor *84.am. I willing to hold that it was error without injury, as the ease was one of circumstantial evidence, and the connection of the defendant with .the mule track found in the road, Avas a most material and important factor, and the opinion of this witness Dodgen, that the mule’s foot would make a track similar to the one found in the road, could he,, and doubtless was, a most effective Aveapon to be used both in the argument of counsel and by a juror to bring doubtful members over to a conviction.
Mayfield and Sayre, JJ., join in this dissent.